



Exhibit 10.1
TENTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This Tenth Amendment to Amended and Restated Loan and Security Agreement is made
and entered into as of June 27, 2016 (the "Amendment”) by and among PACIFIC
WESTERN
BANK, a California state chartered bank ("Bank") and TRUPANION, INC. and
TRUPANION
MANAGERS USA, INC. (each a "Borrower", and collectively "Borrowers").


RECITALS


Borrowers and Bank (as successor in interest by merger to Square 1 Bank) are
parties to that certain Amended and Restated Loan and Security Agreement dated
as of August 24, 2012 (as
amended from time to time, the ''Agreement"). The parties desire to amend the
Agreement in accordance with the terms of this Amendment.


NOW, THEREFORE, the parties agree as follows:


1) Section 6.12 of the Agreement is hereby amended and restated, as follows:


6.12     WICL Segregated Account. On or before July 1, 2016, WICL Segregated
Account shall have granted Bank a valid, first priority security interest in the
shares of WICL Segregated Account issued to the Borrower.


2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Each Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.


3) Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.


4) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


5) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:


a)
this Amendment, duly executed by each Borrower;

b)
payment of all Bank Expenses, including Bank's expenses for the documentation of
this amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrowers' accounts; and





Trupanion, Inc. -10th Amendment to A&R LSA





--------------------------------------------------------------------------------







c)
such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.



[Remainder of page intentionally left blank]






































































































Trupanion Inc. -10th Amendment to A&R LSA





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


    [a10thamendmenttolsasignature.jpg]



